Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 25 and 40 contain features not reasonably found in the prior art.  Independent claim 25 recites the limitation: wherein the coupling connections of the folding mechanism are each formed with a fixing structure, which can be fastened to the associated one of the two side portions of the frame at different positions along the cross strut direction, wherein the fixing structures of the coupling connections each have a latching device and the side portions of the frame are equipped with counter-latching structures which cooperate for fastening with the latching device of the fixing structure of the associated one of the coupling connections, and wherein the latching devices of the fixing structures of the coupling connections each have an engaging part and the counter-latching structures of the side portions of the frame are each equipped with teeth.  Independent claim 40 recites the limitation: a second longitudinal end of each of the two bars of the cross-strut being mounted movably along the other of the two side portions of the frame to the other of the two side portions of the frame via one of the coupling connections, the two bars of the cross-strut being pivotable at the pivot point relative to each other, and Page 4 of 8Application Serial No. 16/962,141 Response filed August 11, 2021 Response to Non-final Office Action Dated April 12, 2021 a distance between the side portions of the frame being modifiable by moving the second longitudinal ends of the two bars of the cross-strut along the other side portion of the frame, wherein the bars of the cross-strut are pivoted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on State of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618